Citation Nr: 0301736	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1975, from October 1979 to September 1981, and from 
November 1981 to June 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

In March 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  In an January 1997 rating decision, the RO denied the 
veteran's claim to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
was notified of the determination in January 1997.  The 
veteran did not disagree with that rating decision.  

2.  The evidence submitted since the January 1997 rating 
decision includes evidence which does not bear directly and 
substantially upon the specific matter of whether the 
veteran's psychiatric disorder was incurred in or aggravated 
by service, which under consideration, was cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was not so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 3.160(d), 
20.200, 20.302 (2002).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 
(West Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  In August 1998, a statement in support of 
claim was received from the veteran which was accepted as the 
veteran's application to reopen a claim for service 
connection for a psychiatric disorder.  Thus, there is no 
issue in this case as to provision of a form to apply for the 
benefits sought.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him 
which information and evidence, if any, he must provide VA 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  When the veteran submitted his 
application to reopen his claim for service connection for a 
psychiatric (nervous) disorder, he noted VA treatment records 
that were required to support his claim.  The RO obtained the 
VA medical records.  The veteran received a copy of the 
October 1999 rating action which denied his claim and which 
summarized the evidence of record.  The January 2000 
statement of the case informed the veteran of the evidence of 
record and of the relevant regulations and provided a legal 
analysis of the law to the facts.  At a personal hearing in 
June 2000, discussion and testimony were provided regarding 
the veteran's claim and evidence pertaining to the claim.  
The June 2000 supplemental statement of the case (SSOC) 
informed the veteran of the evidence necessary to 
substantiate his claim.  In the March 2001 Remand, the Board 
discussed additional development that was necessary in this 
matter and directed the RO to obtain such evidence pursuant 
to the VCAA.  

In June 2001, VA informed the veteran of its and the 
veteran's duties and responsibilities in developing his 
claim.  VA indicated that it would obtain medical records, 
employment records, or records from other Federal agencies, 
and that it would provide a medical examination or obtain a 
medical opinion, if necessary, and advise the veteran of what 
information or evidence he needed to submit.  VA also 
informed the veteran that if its efforts to obtain evidence 
proved unsuccessful for any reason, it would notify the 
veteran of such and that it would be the veteran's 
responsibility to furnish evidence.  As to the veteran's 
responsibilities, he was instructed to provide the name, 
address, and approximate time of treatment of the person, 
agency, or company who had relevant records pertaining to his 
claim.  The veteran was also requested to send records that 
he may have or fill out a release form for treatment received 
at the Elmendorf Air Force Base in Alaska in 1975 and at Navy 
hospitals in Jacksonville, Florida and Portsmouth, Virginia 
in 1985.  In October 2001, VA informed that the veteran that 
his authorization of release form was incomplete.  He was 
requested to provide the full mailing address and zip code of 
the hospital in Scotland and Alaska and to provide the dates 
of treatment of the VA medical facility in Dublin Georgia.  
The veteran was informed that VA had received treatment at 
the facility from August to October 1995.  In a statement 
received in November 2001, the veteran stated that he had 
submitted all of the evidence and information pertaining to 
evidence regarding his claim to his knowledge.  In a SSOC 
dated in October 2002, the veteran was informed of the 
evidence of record, and VA again provided the requirements of 
the VCAA.  VA has discharged its duty to notify the veteran 
of the evidence and information necessary to substantiate his 
claim, and of the respective responsibilities of the parties 
with respect to obtaining or presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  Service department medical 
records, VA medical records, and private medical records 
pertinent to the veteran's claim that were obtainable are of 
record.  VA has discharged its duty to obtain evidence on the 
veteran's behalf.

A person attempting to reopen a previously finally denied 
claim is a claimant for VCAA purposes.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has notified the 
veteran of what information it is responsible for obtaining, 
and what is necessary to reopen a previously final claim.  
However, for claims to reopen filed before August 29, 2001, 
the new regulatory definition of new and material evidence is 
inapplicable.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the veteran of the provisions of 
the law.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Certain diseases, including 
a psychosis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2002).   

This matter involves an attempt to reopen previously denied 
claims; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2002).  

Entitlement to service connection for a psychiatric disorder 
was denied in June 1979 of which the veteran was notified 
that same month.  The veteran was notified of a denial of a 
claim for service connection for a psychiatric (nervous) 
disorder in May 1987.  The veteran did not disagree with 
those rating actions.  In July 1994, the veteran filed a 
claim to reopen.  In December 1994, the RO notified the 
veteran of its denial of his application to reopen the 
previously denied claim; the veteran disagreed and the RO 
provided him with a statement of the case in August 1995.  
Because he failed to file a timely substantive appeal to 
perfect his appeal, the December 1994 rating decision became 
final.  The RO again declined to reopen the veteran's claim 
in a January 1997 rating decision and notified him of the 
determination the same month.  He did not file a notice of 
disagreement.  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  VA must review all of the evidence submitted since 
the last final disallowance in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for a psychiatric disorder 
in August 1998.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a) (2001) (emphasis in 
the original):  

New and material evidence means evidence not 
previously submitted to agency decision makers, 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative or redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  

The evidence that the RO considered at the time of the 
January 1997 rating action consisted of the veteran's service 
medical records dated from 1972 to 1986, which revealed a 
history of trouble sleeping October 1972.  A psychiatric 
clinical evaluation was normal.  Subsequent, service medical 
records were negative for complaints, findings, or diagnoses 
associated with an acquired psychiatric disorder.  

The record included a VA Form 10-7131 dated in August 1977 
showing that the veteran was treated at a medical facility in 
Alaska for an acute schizophrenic episode in July 1977.  

Also included was an evaluation from a private physician who 
diagnosed the veteran as having schizophrenia, in remission, 
in September 1977.  It was noted that the veteran had been 
hospitalized in July 1977 at psychiatric institute in Alaska 
for a nervous breakdown whereby he experienced auditory and 
visual hallucinations.  It was also reported that the veteran 
had been treated for emotional problems in the service.  

The record also included VA medical records dated from 1982 
to 1995.  Those records reflect that the veteran was seen and 
treated for mental health problems beginning in 1994.  In 
October 1995, he was hospitalized for mental health 
rehabilitation therapy.  The diagnoses included substance and 
alcohol dependence, depression, and dysthymic disorder.   

In the June 1979 rating action, the RO denied the veteran's 
claim for service connection for a psychiatric disorder 
(schizophrenia) on the basis that the evidence showed that 
the veteran was first diagnosed as having a psychiatric 
disorder in July 1977.  In December 1994, the RO denied 
reopening the veteran's claim because the evidence submitted 
was not relevant to the issue.  In January 1997, the RO 
denied reopening the veteran's claimed based on the fact that 
the veteran had not submitted new and material evidence which 
associated his psychiatric disorder to service.  It was 
determined that the evidence was duplicative or cumulative of 
evidence previously submitted.  

Evidence submitted subsequent to the January 1997 rating 
action consists of the transcript of a personal hearing dated 
in June 2000, VA medical records dated from 1994 to 2000, and 
lay statements dated in March 2002 and June 2002.  

At the personal hearing, the veteran testified that he 
developed schizophrenia in 1977 and that the disorder was 
aggravated by his subsequent periods of service (October 1979 
to September 1981 and November 1981 to June 1986).   This 
evidence is cumulative and, thus, not new.

The VA medical records reflect that the veteran was seen and 
treated for a number of psychiatric and alcohol related 
problems.  Many of these records are duplicative or 
cumulative of those previously considered by the RO.  Medical 
entries dated in 1992 reflect that the veteran had been 
treated for psychosis at a hospital in Alaska in 1977.  The 
report of a VA examination dated in January 2000 reflects 
that the veteran indicated that he was using drugs at the 
time of the 1977 hospitalization for schizophrenia.  At the 
conclusion of a mental status examination, the examiner 
diagnosed the veteran as having substance-induced psychosis.  
The examiner opined that the occurance of psychosis in 1977 
was induced by substances-marijuana and crack- in which the 
veteran was taking at that time.  Other diagnoses include 
depression and bipolar disorder.  

A March 2002 statement from an in-service friend of the 
veteran and a June 2002 statement from his brother indicated 
that the veteran had psychological problems from 1980 to 
1982.  The veteran's brother indicated that the veteran told 
him that he had been treated by a psychiatrist in 1982 while 
in Scotland and that he was taking medication.  The in-
service friend indicated that he served with the veteran from 
1980 to 1981 and that the veteran complained of hearing 
voices.  

The evidence submitted subsequent to the January 1997 rating 
action is not new and material.  As to the veteran's hearing 
testimony, the Board finds that this evidence is merely 
cumulative of contentions the veteran asserted previously 
that his psychiatric disorder was aggravated by service.  The 
VA medical records are duplicative and cumulative of evidence 
previously considered by the RO in that they merely show 
continued treatment for a psychiatric disorder.  In fact, the 
opinion of the VA examiner in January 2000 negates the 
veteran's claim.  

As to the lay statements, they are new in that they were not 
of record at the time of the prior final decision.  However, 
they are not material to the issue of whether the veteran's 
psychiatric disorder was aggravated by service or whether the 
veteran developed a psychosis within a year after separation 
from service.  This requires a medical opinion.  These 
witnesses did not purport to be medical experts.  Lay persons 
are not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that nothing in the new evidence submitted 
links the veteran's psychiatric disorder to service or shows 
that a psychosis developed within one year after the veteran 
separated from any period of service.  Accordingly, the 
preponderance of the evidence is against finding new and 
material evidence to reopen the claim.  In the lack of such 
evidence, the claim must be denied.  The Board does not have 
jurisdiction to address the merits of the claim.  See 
Barnett, 83 F.3d at 1383.  

ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for an acquired psychiatric 
disorder, the appeal as to that issue is denied.  



		
	JEFFREY J. SCHUELER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

